

116 HR 5285 IH: Extend Unemployment Assistance Act of 2021
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5285IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Ms. Ocasio-Cortez (for herself, Ms. Bush, Mr. Bowman, Ms. Pressley, Mr. García of Illinois, Ms. Jackson Lee, Ms. Lee of California, Ms. Jacobs of California, Ms. Tlaib, Ms. Norton, Mr. Blumenauer, Ms. Omar, Mr. Jones, Mr. Espaillat, Ms. Bass, Mr. San Nicolas, Mr. Carson, Mr. Nadler, Ms. Meng, Ms. Escobar, Ms. Jayapal, Mr. Raskin, Mr. Payne, Mrs. Watson Coleman, Mr. Rush, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the CARES Act to extend certain unemployment compensation provisions, and for other purposes.1.Short titleThis Act may be cited as the Extend Unemployment Assistance Act of 2021. 2.Extension of Pandemic Unemployment Assistance(a)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended—(1)in paragraph (1)(A)(ii), by striking September 6, 2021 and inserting February 1, 2022; and(2)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively.(b)Increase in number of weeksSection 2102(c)(2) of such Act (15 U.S.C. 9021(c)(2)) is amended—(1)by striking 79 weeks and inserting 100 weeks; and(2)by striking 79-week period and inserting 100-week period.(c)Hold harmless for proper administrationIn the case of an individual who is eligible to receive pandemic unemployment assistance under section 2102 of the CARES Act (15 U.S.C. 9021) as of the most recent week ending on or before September 6 and on the date of enactment of this Act becomes eligible for pandemic emergency unemployment compensation under section 2107 of the CARES Act (15 U.S.C. 9025) by reason of the amendments made by this Act, any payment of pandemic unemployment assistance under such section 2102 made after the date of enactment of this Act to such individual during an appropriate period of time, as determined by the Secretary of Labor, that should have been made under such section 2107 shall not be considered to be an overpayment of assistance under such section 2102, except that an individual may not receive payment for assistance under section 2102 and a payment for assistance under section 2107 for the same week of unemployment. 3.Extension of emergency unemployment relief for governmental entities and nonprofit organizations(a)In generalSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking September 6, 2021 and inserting February 1, 2022.(b)Increase in reimbursement rateSection 903(i)(1)(B) of such Act (42 U.S.C. 1103(i)(1)(B)) is amended by striking September 6, 2021 and inserting February 1, 2022.4.Extension of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e)(2) of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking September 6, 2021 and inserting February 1, 2022.(b)AmountSection 2104(b)(3)(A)(ii) of such Act (15 U.S.C. 9023(b)(3)(A)(ii)) is amended by striking September 6, 2021 and inserting February 1, 2022.5.Extension of full Federal funding of the first week of compensable regular unemployment for States with no waiting weekSection 2105(e)(2) of the CARES Act (15 U.S.C. 9024(e)(2)) is amended by striking September 6, 2021 and inserting February 1, 2022.6.Extension of emergency State staffing flexibilitySection 9015 of the American Rescue Plan Act of 2021 is amended by striking September 6, 2021 and inserting February 1, 2022.7.Extension of pandemic emergency unemployment compensation(a)In generalSection 2107(g)(2) of the CARES Act (15 U.S.C. 9025(g)(2)) is amended by striking September 6, 2021 and inserting February 1, 2022.(b)Increase in number of weeksSection 2107(b)(2) of such Act (15 U.S.C. 9025(b)(2)) is amended by striking 53 and inserting 74.(c)Coordination of Pandemic Emergency Unemployment Compensation with Extended CompensationSection 2107(a)(5)(B) of such Act (15 U.S.C. 9025(a)(5)(B)) is amended by inserting or for the week that includes the date of enactment of the Extend Unemployment Assistance Act of 2021 (without regard to the amendments made by subsections (a) and (b) of section 7 of such Act) after such Act). (d)Special rule for extended compensationSection 2107(a)(8) of such Act (15 U.S.C. 9025(a)(8)) is amended by striking September 6, 2021 and inserting February 1, 2022. 8.Extension of temporary financing of short-time compensation payments in States with programs in lawSection 2108(b)(2) of the CARES Act (15 U.S.C. 9026(b)(2)) is amended by striking September 6, 2021 and inserting February 1, 2022.9.Extension of temporary financing of short-time compensation agreements for States without programs in lawSection 2109(d)(2) of the CARES Act (15 U.S.C. 9027(d)(2)) is amended by striking September 6, 2021 and inserting February 1, 2022.10.Extension of temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking September 6, 2021 and inserting February 1, 2022. 11.Extension of full Federal funding of extended unemployment compensation(a)In generalSection 4105 of the Families First Coronavirus Response Act (26 U.S.C. 3304 note) is amended by striking September 6, 2021 and inserting February 1, 2022.(b)Effective dateThe amendment made by subsection (a) shall apply as if included in the enactment of the Families First Coronavirus Response Act (Public Law 116–127). 12.Additional enhanced benefits under the Railroad Unemployment Insurance Act(a)In generalSection 2(a)(5)(A) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)(A)) is amended—(1)in the first sentence, by striking September 6, 2021 and inserting February 1, 2022; and(2)in the fourth sentence, by striking September 6, 2021 and inserting February 1, 2022.(b)Clarification on authority To use fundsFunds appropriated under subparagraph (B) of section 2(a)(5) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)) shall be available to cover the cost of recovery benefits provided under such section 2(a)(5) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(a)(5) as in effect on the day before the date of enactment of this Act. 13.Extended unemployment benefits under the Railroad Unemployment Insurance Act(a)In generalSection 2(c)(2)(D) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)) is amended—(1)in clause (i)—(A)in subclause (I), by striking 330 days and inserting 435 days; and(B)in subclause (II)—(i)by striking 33 consecutive 14-day periods and inserting 44 consecutive 14-day periods; and(ii)by striking 20 consecutive 14-day periods and inserting 31 consecutive 14-day periods;(2)in clause (ii)—(A)by striking 265 days of unemployment and inserting 370 days of unemployment;(B)by striking 27 consecutive 14-day periods and inserting 37 consecutive 14-day periods; and(C)by striking 20 consecutive 14-day periods and inserting 31 consecutive 14-day periods; and(3)in clause (iii), by striking September 6, 2021 and inserting February 1, 2022.(b)Clarification on authority To use fundsFunds appropriated under the first, second, or third sentence of clause (v) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D) as in effect on the day before the date of enactment of this Act.14.Extension of waiver of the 7-day waiting period for benefits under the Railroad Unemployment Insurance Act(a)In generalSection 2112(a) of the CARES Act (15 U.S.C. 9030(a)) is amended by striking September 6, 2021 and inserting February 1, 2022. (b)Clarification on authority To use fundsFunds appropriated under section 2112(c) of the CARES Act (15 U.S.C. 9030(c)) shall be available to cover the cost of additional benefits payable due to section 2112(a) of such Act by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits payable due to such section 2112(a) as in effect on the day before the date of enactment of this Act.15.Railroad Retirement Board fundingIn addition to amounts otherwise made available, there are appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $2,000,000, to remain available until expended, for the Railroad Retirement Board, for additional hiring and overtime bonuses as needed to administer the Railroad Unemployment Insurance Act.16.Budgetary effectsEach Federal payment made to a State as a result of the amendments made by this Act, and any additional benefits paid as a result of such amendments, shall be exempt from any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985.17.Effective dateExcept where otherwise provided, the amendments made by this Act shall apply as if included in the enactment of the CARES Act (Public Law 116–136), except that no amount shall be payable by virtue of such amendments with respect to any week of unemployment ending on or before September 6, 2021.